DETAILED ACTION
	This is the first office action in response to U.S. application 16/660,161. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/361,557, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosed specification does not provide support for the use of a local planning mode to process a development of an alternate path to navigate around the unplanned obstacle as claimed by independent claims 1 and 19. Accordingly, claims 1-25 are not entitled to the benefit of the prior application and the earliest effective filing date will be that of U.S. Application 15/646,551 – 07/11/2017.

Claim Objections
Claims 14 and 24 objected to because of the following informalities: “stayout” should read as “stay-out”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “propulsion mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “propulsion mechanism” will be interpreted as defined in paragraph 69 of the disclosed specification which states “Propulsion mechanism 202 may include a drivable wheel assembly or other mechanism capable of providing controlled motion of robotic platform 100”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High (US 20160259341).
Regarding claim 1, High teaches a robotic device (motorized transport unit, specifically as described by the “ground treatment” embodiment described in paragraphs [0333]-[0419] and Figs. 28-31) comprising: 
a propulsion mechanism to move the robotic device (Figs. 28-31 show the motorized transport unit being moved using a wheel assembly with [0339] further describing the central computer system utilizing motors to move the robotic device)
at least one sensor for sensing objects in a service area ([0357] “the ground treatment system and/or motorized transport unit includes one or more infrared sensors, sonar sensors, distance measurement sensors, and/or other such sensors to detect customers, obstacles, and other obstructions accounted for and unaccounted for when a route is determined”); 
a stored service plan for a service area ([0357]) discusses using a predefined route based on the area for performing ground treatment tasks where the predefined route is interpreted as a stored service plan); 
a navigation system utilizing the at least one sensor and the stored service plan for navigating within the service area ([0357] “The routing can be predefined, such as preforming ground treatment tasks during hours when customers are not present, determined routes dependent on the area and/or debris being addressed (e.g., based on sensor data from the ground cleaning system, the motorized transport unit, shopping facility cameras, and the like”); and 
a processing facility (central computer system) comprising a processor and a memory, the processing facility storing a set of instructions that, when executed, cause the robotic device ([0047] “central computer system 106 is a computer based device and includes at least one control circuit 108, at least one memory 110 and at least one wired and/or wireless network interface 112”) to: 
execute the stored service plan, wherein the robotic device navigates through the service area along a planned path determined by the stored service plan ([0357] “The routing can be predefined, such as preforming ground treatment tasks during hours when customers are not present, determined routes dependent on the area:”); 
sense, with the at least one sensor, an unplanned obstacle in the planned path during the execution of the service plan ([0390] discusses the control circuit of the central computer system utilizing sensor data from the motorized transport unit to detect an obstacle affecting the intended route of the unit)”); 
enter a local planning mode and process a development of an alternate path to navigate around the unplanned obstacle ([0377] discusses the motorized transport unit driving through one or more predefined routes through ad hoc routing giving the example of avoiding an obstacle where “ad hoc routing” is interpreted to be a local planning mode with [0390] further describing the system modifying routing instructions causing the motorized transport unit to implement a modified route to avoid the obstacle); 
navigate around the unplanned obstacle along the processed alternate path ([0390] “Based on the detected obstacle, the central computer system can communicate, to the motorized transport unit, modifications to the area routing instructions causing the motorized transport unit to implement a modified route to avoid the obstacle.”); and 
return to the planned path after the robotic device navigates around the unplanned obstacle to complete the service plan ([0390] discusses the central computer system causing the motorized transport unit to go around the object and/or along an alternative route where it is interpreted that by going around the object the unit would maintain the predefined service route).

Regarding claim 2, High teaches wherein the robotic device further comprises: 
a communication facility adapted for communication through a wireless network ([0340] discusses the motorized transport unit communicating via one or more wireless transceivers with the central computer system where instructions can be transmitted between the central computer system and the control circuit of the motorized transport unit), and the set of instructions that, when executed, further cause the robotic device to: 
scan the service area with the at least one sensor to develop service area scan data ([0357] discusses the central computer system utilizing shopping facility cameras in determining the routing instructions); 
communicate the service area scan data through the wireless network to a remote server-based mapping application ([0050] discusses the central computer system utilizing remote databases including mapping data with [0097] describing the system mapping objects and applying grids to the stored 2D and 3D maps to use for navigation and [0236] discussing the central computer system using image analysis to determine objects within the facility space); and 
receive the stored service plan from the remote server-based mapping application ([0356] “the central computer system can provide routing to one or more motorized transport units to implement desired cleaning and/or debris disposal” where it is interpreted that the central computer system is utilizing the digital physical map integration technique of routing as described in [0097]).

Regarding claim 3, High teaches wherein the stored service plan is derived from a scan of the service area ([0357] “The routing can be predefined, such as preforming ground treatment tasks during hours when customers are not present, determined routes dependent on the area and/or debris being addressed (e.g., based on sensor data from the ground cleaning system, the motorized transport unit, shopping facility cameras, and the like)”).

Regarding claim 4, High teaches wherein the scan of the service area is provided by the robotic device through use of the at least one sensor and communicated through a wireless network ([0091] discusses the central computer system utilizing motorized transport units with sensors to detect objects within the facility and [0357] further describes determining routing information based on sensor data from the motorized transport units in wireless communication with the central computer system).

Regarding claim 5, High teaches wherein the wireless network is a cellular network, and the robotic device comprises a cellular network communication facility ([0046] “the central computer system 106 communicates with each motorized transport unit 102 via the wireless network 124 which may be one or more wireless networks of one or more wireless network types (such as, a wireless local area network, a wireless personal area network, a wireless mesh network, a wireless star network, a wireless wide area network, a cellular network, and so on),”).

Regarding claim 6, High teaches the wireless network is a wide area network and the robotic device comprises a wireless network communication facility ([0046] “the central computer system 106 communicates with each motorized transport unit 102 via the wireless network 124 which may be one or more wireless networks of one or more wireless network types (such as, a wireless local area network, a wireless personal area network, a wireless mesh network, a wireless star network, a wireless wide area network, a cellular network, and so on),”).

Regarding claim 7, High teaches wherein the scan of the service area is provided by a mobile scanning device ([0091] discusses the central computer system utilizing motorized transport units with sensors to detect objects within the facility and [0357] further describes determining routing information based on sensor data from the motorized transport units in wireless communication with the central computer system where the motorized transport units are interpreted as mobile scanning devices).

Regarding claim 8, High teaches wherein the process of development of the alternate path to navigate around the unplanned obstacle comprises a determination of a portion of the planned path that is obstructed by the unplanned obstacle ([0394] “In some embodiments, the central computer system can determine, based at least in part on the location information, whether an intended route of travel is blocked” with [0395] stating “When the obstruction is not identified as a short term obstruction, the central computer system can identify one or more instructions to cause the motorized transport unit to go around the object and/or along an alternative route.”).

Regarding claim 11, High teaches wherein the scan of the service area is communicated through a wireless network to a server-based mapping application for development of the stored service plan ([0050] discusses the central computer system utilizing remote databases including mapping data with [0097] describing the system mapping objects and applying grids to the stored 2D and 3D maps to use for navigation and [0236] discussing the central computer system using image analysis to determine objects within the facility space).

Regarding claim 12, High teaches wherein development of the stored service plan comprises processing of data from the scan to develop the service area within which the planned path is located ([0050] discusses the central computer system utilizing remote databases including mapping data with [0097] describing the system mapping objects and applying grids to the stored 2D and 3D maps to use for navigation and [0236] discussing the central computer system using image analysis to determine objects within the facility space and [0356] describing the central computer system as communicating the routing information (planned path) to the motorized transport unit).

Regarding claim 13, High teaches wherein the development of the stored service plan further comprises identification of a work area within the service area within which the planned path is constrained ([0383]-[0384] discusses the central computer system including one or more locations or areas in which the motorized transport should operate).

Regarding claim 14, High teaches wherein the development of the stored service plan further comprises identification of a stay-out zone within the service area in which the planned path is restricted ([0384] discusses the central computer system including areas for the motorized transport unit to avoid).

Regarding claim 15, High teaches wherein development of the stored service plan further comprises identification of a planned obstacle around which the planned path is restricted ([0357] discusses the routing taking into consideration whether the obstacle is a long or short term obstacle where it is interpreted that a long-term obstacle would be a planned obstacle as it would be defined as staying in one location for an extended amount of time further supported by [0389] describing a long term obstacle as a relatively permanent obstacle).

Regarding claim 17, High teaches wherein the stored service plan provides a service to the service area ([0333] discusses the service that is being provided as a ground treatment system where [0357] discusses the predefined path (service plan) required to provide the ground treatment system).

Regarding claim 18, High teaches wherein the robotic device begins the service to the service area at a starting location of the planned path ([0377] discusses the motorized transport unit receiving routing instructions and implementing the ground treatment system through a predefined route where it is interpreted that the predefined route would necessarily have a starting point).

Regarding claim 19, High teaches a method ([0040] describes the inventive system as including a method) comprising: 
executing a stored service plan with a robotic device ([0357]) using a predefined route based on the area for performing ground treatment tasks where the predefined route is interpreted as a stored service plan), the robotic device comprising at least one sensor for sensing objects in a service area ([0357] “the ground treatment system and/or motorized transport unit includes one or more infrared sensors, sonar sensors, distance measurement sensors, and/or other such sensors to detect customers, obstacles, and other obstructions accounted for and unaccounted for when a route is determined”), wherein the robotic device navigates through the service area along a planned path determined by the stored service plan ([0357] “The routing can be predefined, such as preforming ground treatment tasks during hours when customers are not present, determined routes dependent on the area and/or debris being addressed (e.g., based on sensor data from the ground cleaning system, the motorized transport unit, shopping facility cameras, and the like”); ([0357] “The routing can be predefined, such as preforming ground treatment tasks during hours when customers are not present, determined routes dependent on the area and/or debris being addressed (e.g., based on sensor data from the ground cleaning system, the motorized transport unit, shopping facility cameras, and the like”); 
sensing, with the at least one sensor, an unplanned obstacle in the planned path during the execution of the service plan ([0390] discusses the control circuit of the central computer system utilizing sensor data from the motorized transport unit to detect an obstacle affecting the intended route of the unit)”);
entering a local planning mode with the robotic device and processing a development of an alternate path to navigate around the unplanned obstacle ([0377] discusses the motorized transport unit driving through one or more predefined routes through ad hoc routing giving the example of avoiding an obstacle where “ad hoc routing” is interpreted to be a local planning mode with [0390] further describing the system modifying routing instructions causing the motorized transport unit to implement a modified route to avoid the obstacle);  
navigating around the unplanned obstacle along the processed alternate path ([0390] “Based on the detected obstacle, the central computer system can communicate, to the motorized transport unit, modifications to the area routing instructions causing the motorized transport unit to implement a modified route to avoid the obstacle.”);  and 
returning to the planned path after the robotic device navigates around the unplanned obstacle to complete the service plan ([0390] discusses the central computer system causing the motorized transport unit to go around the object and/or along an alternative route where it is interpreted that by going around the object the unit would maintain the predefined service route).
Regarding claim 20, High teaches scanning the service area with the at least one sensor to develop service area scan data ([0357] discusses the central computer system utilizing shopping facility cameras in determining the routing instructions);
communicating the service area scan data through a wireless network to a remote server-based mapping application ([0050] discusses the central computer system utilizing remote databases including mapping data with [0097] describing the system mapping objects and applying grids to the stored 2D and 3D maps to use for navigation and [0236] discussing the central computer system using image analysis to determine objects within the facility space); and 
receiving the stored service plan from the remote server-based mapping application ([0356] “the central computer system can provide routing to one or more motorized transport units to implement desired cleaning and/or debris disposal” where it is interpreted that the central computer system is utilizing the digital physical map integration technique of routing as described in [0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over High in view of Lenser (US 20080027591).
Regarding claim 9, High teaches a robot that alters routes based on detected obstacles but does not explicitly teach wherein the portion of the planned path has a starting point from which the robotic device leaves the planned path and enters the alternate path and an ending point to which the robotic device re-enters the planned path and exits the alternate path.
Lenser teaches wherein the portion of the planned path has a starting point from which the robotic device leaves the planned path and enters the alternate path and an ending point to which the robotic device re-enters the planned path and exits the alternate path ([0213] discusses the robot selecting an obstacle-free heading that is closest to the desired heading output allowing the vehicle to steer around obstacles and then resume its previous route).
High teaches altering a predefined route to avoid an obstacle. While it would be obvious that this would require the system of High to leave the predefined route to avoid the obstacle and return to the predefined route once the collision has been avoided, it is not explicitly taught. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of High and modify it to include leaving the planned path to avoid an obstacle and return to the planned path once the obstacle has been avoided of Lenser as this would be using the respective teachings in a conventional manner and thus would not produce unexpected results or require undue experimentation.

Regarding claim 16, High teaches a robot that plans routes for a robot but does not explicitly teach wherein development of the planned path incorporates a robotic device turning radius.
Lenser teaches wherein development of the planned path incorporates a robotic device turning radius ([0273] discusses the trajectory planning of the system converting a trajectory into velocity and turn rate commands suitable for the drive system control routine to control the drive system to move the remote vehicle where it is interpreted that having turn rate commands suitable to the drive system would be incorporating the turning radius of the vehicle).
High teaches planning a route of a robot. While it would be obvious that this would require the system of High to incorporate the turning radius of the robot to prevent the formation of a route that the robot is incapable of making, it is not explicitly taught. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of High and modify it to include taking into consideration the turning radius of the robot of Lenser as this would prevent the robot from attempting trajectories that it is physically incapable of performing, making the robot more reliable.

Regarding claim 21, High teaches wherein the development of the alternate path further comprises determining a portion of the planned path that is obstructed by the unplanned obstacle ([0394] “In some embodiments, the central computer system can determine, based at least in part on the location information, whether an intended route of travel is blocked” with [0395] stating “When the obstruction is not identified as a short term obstruction, the central computer system can identify one or more instructions to cause the motorized transport unit to go around the object and/or along an alternative route.”), but does not explicitly teach wherein the portion of the planned path has a starting point from which the robotic device leaves the planned path and enters the alternate path and an ending point to which the robotic device re- enters the planned path and exits the alternate path.
Lenser teaches wherein the portion of the planned path has a starting point from which the robotic device leaves the planned path and enters the alternate path and an ending point to which the robotic device re- enters the planned path and exits the alternate path ([0213] discusses the robot selecting an obstacle-free heading that is closest to the desired heading output allowing the vehicle to steer around obstacles and then resume its previous route).
High teaches altering a predefined route to avoid an obstacle. While it would be obvious that this would require the system of High to leave the predefined route to avoid the obstacle and return to the predefined route once the collision has been avoided, it is not explicitly taught. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of High and modify it to include leaving the planned path to avoid an obstacle and return to the planned path once the obstacle has been avoided of Lenser as this would be using the respective teachings in a conventional manner and thus would not produce unexpected results or require undue experimentation.

Regarding claim 22, High teaches wherein the service area scan data is communicated through a wireless network to a server-based mapping application for development of the stored service plan ([0091] discusses the central computer system utilizing motorized transport units with sensors to detect objects within the facility and [0357] further describes determining routing information based on sensor data from the motorized transport units in wireless communication with the central computer system), wherein development of the stored service plan comprises processing of data from the scanning to develop the service area within which the planned path is located ([0050] discusses the central computer system utilizing remote databases including mapping data with [0097] describing the system mapping objects and applying grids to the stored 2D and 3D maps to use for navigation and [0236] discussing the central computer system using image analysis to determine objects within the facility space and [0356] describing the central computer system as communicating the routing information (planned path) to the motorized transport unit).

Regarding claim 23, High teaches wherein the development of the stored service plan further comprises identifying a work area within the service area within which the planned path is constrained ([0383]-[0384] discusses the central computer system including one or more locations or areas in which the motorized transport should operate).

Regarding claim 24, High teaches wherein the development of the stored service plan further comprises identifying a stayout zone within the service area in which the planned path is restricted ([0384] discusses the central computer system including areas for the motorized transport unit to avoid).

Regarding claim 25, High teaches wherein development of the stored service plan further comprises identifying a planned obstacle around which the planned path is restricted ([0357] discusses the routing taking into consideration whether the obstacle is a long or short term obstacle where it is interpreted that a long-term obstacle would be a planned obstacle as it would be defined as staying in one location for an extended amount of time further supported by [0389] describing a long term obstacle as a relatively permanent obstacle).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over High in view of Schnittman (US 20120173070).
Regarding claim 10, High teaches a robot that alters routes based on detected obstacles but does not explicitly teach wherein the process of development of the alternate path incorporates a robotic device turning radius.
Schnittman teaches wherein the process of development of the alternate path incorporates a robotic device turning radius ([0010] discusses determining the path required for a robot to move around an obstacle where the path is based in part on the turning radius of the robot).
High teaches altering a predefined route to avoid an obstacle. While it would be obvious that this would require taking into consideration the turning radius of the robot, it is not explicitly taught. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of High and modify it to include the turning radius of Schnittman as taking into consideration the turning radius of the robot would allow for more efficient path planning making overall movement of the robot more efficient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yoshino (US 20170235312), Deyle (US 20170225336) and Seok (US 20180111274) teach an autonomous mobile robot that operates within an area based on stored movement paths and avoids obstacles and Rosenwald (US 9418560) teaches obstacle avoidance and path routing based on a turning radius.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664                                                                                                                                                                                             
/Nicholas Kiswanto/           Primary Examiner, Art Unit 3664